SCHWARTZ, Chief Judge.
The trial court correctly held that, in contrast to the provision of the parties’ separation agreement and the final judgment of dissolution requiring the husband to provide a home for the wife and children, which we held in Forte v. Forte, 320 So.2d 446 (Fla. 3d DCA 1975), cert. denied, 351 So.2d 406 (Fla.1977), was a modifiable aspect of child support, the portion which grants the wife an option to purchase the home conferred a vested property right which is for that reason not subject to modification. Farkas v. Farkas, 426 So.2d 1213 (Fla. 4th DCA 1983); see Peacock v. Peacock, 439 So.2d 984 (Fla. 3d DCA 1983). Accordingly, the order dismissing the husband’s application for modification of the option is
Affirmed.